FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 08-10560
                Plaintiff-Appellee,           D.C. No.
               v.                         2:05-CR-00923-
RAYFORD L. TERRELL,                             FJM-1
             Defendant-Appellant.
                                             OPINION

       Appeal from the United States District Court
                for the District of Arizona
      Frederick J. Martone, District Judge, Presiding

                 Argued and Submitted
       December 7, 2009—San Francisco, California

                  Filed February 2, 2010

     Before: A. Wallace Tashima, Susan P. Graber and
               Jay S. Bybee, Circuit Judges.

                 Opinion by Judge Bybee




                           1961
                   UNITED STATES v. TERRELL                1965
                         COUNSEL

Daniel R. Drake, Drake Law, PLC, Phoenix, Arizona, for the
defendant-appellant.

Karla Hotis Delord, Assistant U.S. Attorney, Phoenix, Ari-
zona, for the plaintiff-appellee.


                          OPINION

BYBEE, Circuit Judge:

   Defendant-Appellant Rayford L. Terrell was convicted of
one count of being a felon in possession of a firearm in viola-
tion of 18 U.S.C. § 922(g)(1). The district court enhanced
Terrell’s sentence under the Armed Career Criminal Act
(“ACCA”), 18 U.S.C. §§ 921-31, which raises the mandatory
minimum sentence for convicted felons in possession of a
firearm who have “three previous convictions . . . for a violent
felony.” 18 U.S.C. § 924(e)(1). Terrell argues that the prior
convictions relied upon for the enhancement—sexual assault
under Arizona law, second-degree burglary under Arizona
law, and second-degree burglary under Missouri law—do not
qualify as “violent felon[ies]” under the ACCA. We hold that
all of these prior offenses fit categorically within the ACCA’s
residual clause in that they “involve[ ] conduct that presents
a serious potential risk of physical injury to another.” Id.
§ 924(e)(2)(B)(ii). Thus, we affirm the district court’s deci-
sion to enhance Terrell’s sentence.

                               I

   On May 31, 2005, as part of a large-scale operation to iden-
tify drug and firearm dealers, Phoenix Police Detective Mat-
thew Shay met with Terrell, claiming that he wanted to
purchase firearms. After several subsequent discussions and
1966                  UNITED STATES v. TERRELL
meetings with Terrell and with Terrell’s co-defendant, Cindy
O’Quinn, Shay purchased a .380 caliber pistol from Terrell.

   On September 20, 2006, Terrell was charged in the District
of Arizona with one count of being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). The indictment also alleged that, at the time of the
offense, Terrell had previously been convicted of at least three
felony offenses: (1) Burglary in the Second Degree on or
about November 23, 1988, in Maricopa County, Arizona; (2)
Sexual Assault on or about September 8, 1992, in Maricopa
County, Arizona; and (3) Burglary in the Second Degree on
or about March 3, 1993, in St. Louis County, Missouri. Fol-
lowing a two-day trial, the jury found Terrell guilty as
charged.

   The Presentence Investigation Report (“PSR”) found that
Terrell had “committed the instant offense subsequent to sus-
taining three felony convictions for crimes of violence, as
defined in U.S.S.G. § 4B1.2(a).” According to the PSR, these
prior convictions made Terrell “an Armed Career Criminal
within the meaning of U.S.S.G. § 4B1.4 and [therefore] sub-
ject to an enhanced sentence under 18 U.S.C. § 924(e),” the
ACCA.1 These determinations resulted in an offense level of
thirty-three. The PSR then found that Terrell’s offense level
of thirty-three and criminal history category of VI resulted in
a Sentencing Guidelines range of 235 to 293 months.

   Terrell objected to the PSR, arguing that the alleged prior
felony convictions were not “violent felon[ies]” and therefore
that Terrell was not subject to an enhanced sentence under the
  1
    The definition of “violent felony” under the ACCA is nearly identical
to the definition of “crime of violence” under § 4B1.2 of the Guidelines,
so we have interpreted these provisions in a “parallel manner.” United
States v. Jennings, 515 F.3d 980, 990 n.11 (9th Cir. 2008). In order to
avoid confusion, we will discuss Terrell’s convictions in terms of the
ACCA, but the analysis applies equally to § 4B1.2.
                      UNITED STATES v. TERRELL                       1967
ACCA. The district court overruled Terrell’s objections to the
PSR and held that Terrell’s prior convictions qualified him as
an armed career criminal under the ACCA. The court stated:

      I think . . . the whole approach to the categorization
      of prior offenses as crimes of violence . . . is really
      needlessly complex . . . . And the case law that has
      developed . . . contributes, I think, to the wholesale
      confusion in this area . . . . We, I think, intuitively
      know what Congress is trying to do, and yet given
      all the gloss and all the complexity, its intent is
      sometimes frustrated . . . . [I]t strikes me that at the
      end of the day, whether [Terrell’s prior offenses] fit
      nicely within the categorical approach or the modi-
      fied categorical approach, that, at a minimum, they
      fit within the residual clause of [the ACCA] as vio-
      lent felonies.

However, the court granted the government’s motion for a
downward departure of two levels for substantial assistance
and sentenced Terrell at the low end of the post-departure
Guidelines range: 188 months’ imprisonment, followed by a
five-year term of supervised release. Terrell timely appealed.

                                    II

   Terrell argues that the district court erred in imposing an
enhanced sentence under the ACCA, contending that his prior
felony convictions do not qualify as “violent felon[ies].”2 “We
  2
    Terrell also argues that the enhancement of his sentence violated the
Sixth Amendment because the prosecution did not prove his prior convic-
tions to a jury beyond a reasonable doubt. He argues that the Supreme
Court’s rule announced in Almendarez-Torres v. United States, 523 U.S.
224 (1998), namely that prior convictions need not be proved to a jury, see
id. at 247, has been called into question by the Court’s subsequent deci-
sions in Jones v. United States, 526 U.S. 227 (1999), and Apprendi v. New
Jersey, 530 U.S. 466 (2000). However, Terrell acknowledges that this
position is contrary to Ninth Circuit law. See United States v. Grisel, 488
F.3d 844, 846 (9th Cir. 2007) (en banc). He raises the issue only so as not
to forfeit it.
1968                  UNITED STATES v. TERRELL
review de novo whether a prior conviction is a predicate fel-
ony under the ACCA.” United States v. Grisel, 488 F.3d 844,
846 (9th Cir. 2007) (en banc). We first review the complex
statutory and legal framework governing this case.

   [1] Terrell was convicted under 18 U.S.C. § 922(g), which
prohibits previously convicted felons from possessing fire-
arms. In the ordinary case, the maximum penalty for violating
§ 922(g) is a fine and imprisonment for up to ten years. See
18 U.S.C. § 924(a)(2). However, a defendant convicted of
violating § 922(g) who “has three previous convictions . . . for
a violent felony” is subject to a fifteen-year mandatory mini-
mum sentence. Id. § 924(e)(1). The ACCA defines “violent
felony” as

    any crime punishable by imprisonment for a term
    exceeding one year . . . that—

    (i) has as an element the use, attempted use, or
    threatened use of physical force against the person of
    another; or

    (ii) is burglary, arson, or extortion, involves use of
    explosives, or otherwise involves conduct that pres-
    ents a serious potential risk of physical injury to
    another[.]

Id. § 924(e)(2)(B).

   The government has conceded that none of Terrell’s prior
convictions fits within the first provision of the “violent felo-
ny” definition—those felonies that “ha[ve] as an element the
use, attempted use, or threatened use of physical force against
the person of another.” 18 U.S.C. § 924(e)(2)(B)(i). Thus, for
each of Terrell’s prior convictions, we must apply the categor-
ical and, if appropriate, modified categorical approach to
determine whether the state offense fits within one of two por-
tions of § 924(e)(2)(B)(ii) (“subsection (ii)”). See Taylor v.
                    UNITED STATES v. TERRELL                 1969
United States, 495 U.S. 575, 602 (1990). First, we must deter-
mine whether the prior felony fits within the enumerated
offenses in subsection (ii): burglary, arson, extortion, or
crimes that involve the use of explosives. See 18 U.S.C.
§ 924(e)(2)(B)(ii). If not, we must determine, second, whether
the prior felony fits within subsection (ii)’s residual clause, in
that it “involves conduct that presents a serious potential risk
of physical injury to another.” Id.

   [2] Our analysis of whether Terrell’s prior convictions fit
within the residual clause contains a unique element because
of the Supreme Court’s decision in Begay v. United States,
128 S. Ct. 1581 (2008). In Begay, the Supreme Court deter-
mined that subsection (ii)’s enumerated offenses—burglary,
arson, extortion, and crimes involving the use of explosives—
“indicate[ ] that the statute covers only similar crimes, rather
than every crime that presents a serious potential risk of phys-
ical injury to another.” Id. at 1585 (internal quotation marks
omitted). In order to give effect to all of the words in subsec-
tion (ii), the Court held that the enumerated offenses “limit[ ]
the crimes that clause (ii) covers to crimes that are roughly
similar, in kind as well as in degree of risk posed, to the
examples themselves.” Id. The Court noted further that the
enumerated crimes “all typically involve purposeful, violent,
and aggressive conduct.” Id. at 1586 (internal quotation marks
omitted). Thus, even if Terrell’s offenses “involve[ ] conduct
that presents a serious potential risk of physical injury to
another,” 18 U.S.C. § 924(e)(2)(B)(ii), we must determine
whether these crimes are “roughly similar” to the enumerated
offenses—that is, whether they “typically involve purposeful,
violent, and aggressive conduct,” Begay, 128 S. Ct. at 1585-
86 (internal quotation marks omitted).

                               III

  We now address, in turn, whether Terrell’s sexual assault
and burglary convictions fit within the ACCA’s “violent felo-
ny” definition.
1970               UNITED STATES v. TERRELL
                               A

   Arizona law provides that “[a] person commits sexual
assault by intentionally or knowingly engaging in sexual
intercourse or oral sexual contact with any person without
consent of such person.” ARIZ. REV. STAT. § 13-1406(A)
(emphasis added). The statute defines “without consent” to
include circumstances in which “[t]he victim is coerced by the
immediate use or threatened use of force against a person or
property.” Id. § 13-1401(5)(a). However, it also includes cir-
cumstances in which no force or threat of force is used,
including where “[t]he victim is incapable of consent”
because of mental disorder, drugs, or other similar impair-
ments known to the defendant, id. § 13-1401(5)(b); where
“[t]he victim is intentionally deceived as to the nature of the
act,” id. § 13-1401(5)(c); or where “[t]he victim is intention-
ally deceived to erroneously believe that the person is the vic-
tim’s spouse,” id. § 13-1401(5)(d).

   Sexual assault is not one of the enumerated offenses in sub-
section (ii). Thus, we must decide whether Terrell’s sexual
assault offense fits within the residual clause. This determina-
tion requires us to determine: (1) whether the offense “in-
volves conduct that presents a serious potential risk of
physical injury to another,” 18 U.S.C. § 924(e)(2)(B)(ii); and
(2) whether sexual assault under Arizona law is “roughly sim-
ilar” to the enumerated offenses in that it “typically involve[s]
purposeful, violent, and aggressive conduct,” Begay, 128 S.
Ct. at 1585-86 (internal quotation marks omitted).

                               1

   Regarding the categorical approach, Terrell argues that,
because the Arizona sexual assault statute does not require
force or coercion, but rather a person can be convicted of sex-
ual assault even if the victim permits the intercourse, his prior
sexual assault offense does not fit categorically within the
                   UNITED STATES v. TERRELL                1971
residual clause. This argument is foreclosed by our decision
in United States v. Riley, 183 F.3d 1155 (9th Cir. 1999).

   In Riley, we held that a conviction for “attempted simple
rape” under Louisiana law qualified categorically as a “crime
of violence” in that it involved conduct that presented a seri-
ous potential risk of physical injury to another. Id. at 1159.
Like the Arizona sexual assault statute, the Louisiana simple
rape statute included circumstances in which no coercion or
force was used, such as when the victim did not understand
the nature of the act by reason of drugs or “unsoundness of
mind,” or when the victim submitted to the intercourse based
on the belief that the defendant was her husband. See id. at
1158. We reasoned that the personal contact inherently
involved in simple rape “coupled with the nature of this
offense creates an atmosphere that fosters the potential for
physical confrontation,” so that “[e]ven in its least violent
form, simple rape . . . could result in physical injury to the
victim.” Id. at 1159.

   [3] In this sense, Terrell’s case is indistinguishable from
Riley, and thus he argues only that Riley is no longer good law
in light of Begay. It is true that Riley (which was decided
before Begay) did not consider whether the Louisiana simple
rape offense was “roughly similar” to the enumerated
offenses, and thus left open the question whether the Arizona
sexual assault statute satisfies the Begay analysis. However,
Begay does not affect the Riley court’s determination that
simple rape (a similar offense to sexual assault under Arizona
law) involves conduct that presents a serious potential risk of
physical injury to another even if it can be committed with the
permission of the victim. Whether the Arizona statute satisfies
Begay’s “roughly similar” test is an issue separate from the
issue whether the statute involves conduct that presents a seri-
ous potential risk of physical injury to another. See Begay,
128 S. Ct. at 1585 (stating that the presence of the enumerated
offenses “indicates that the statute covers only similar crimes,
rather than every crime that presents a serious potential risk
1972               UNITED STATES v. TERRELL
of physical injury to another” (internal quotation marks omit-
ted)). We turn now to the Begay analysis.

                              2

   We have not decided the issue framed by Begay: whether
sexual assault “typically involve[s] purposeful, violent, and
aggressive conduct.” Id. at 1586 (internal quotation marks
omitted). Terrell argues that sexual assault under Arizona law
does not satisfy this test because a defendant can be convicted
under the Arizona statute even if the intercourse occurs with
the victim’s permission, such as when the defendant deceives
the victim into thinking that the defendant is the victim’s
spouse. He relies primarily on our decision in United States
v. Christensen, 559 F.3d 1092 (9th Cir. 2009).

   In Christensen, we held that the defendant’s conviction for
statutory rape under Washington law did not constitute a “vi-
olent felony” under Begay. Christensen, 559 F.3d at 1095.
Under Washington law, a person could be guilty of statutory
rape simply by having sexual intercourse with a person of a
certain age, regardless of whether the victim consented to the
intercourse. See id. at 1093. We first noted that, “[b]ecause
the Court in Begay used the conjunction ‘and,’ all three of its
criteria—‘purposeful, violent, and aggressive’—must be satis-
fied.” Id. at 1095. We then held that, “because statutory rape
may involve consensual sexual intercourse, it does not neces-
sarily involve either ‘violent’ or ‘aggressive’ conduct.” Id.
(citation omitted).

   Terrell’s case is distinguishable from Christensen in three
crucial ways. First, whereas the “typical” case of statutory
rape does not involve violent and aggressive conduct, the
“typical” case of ordinary sexual assault does indeed involve
violent and aggressive conduct. Pure statutory rape laws like
the law in Christensen are generally designed to target pre-
cisely the kind of situation that does not involve violent or
aggressive conduct. Their purpose is instead to target defen-
                    UNITED STATES v. TERRELL                 1973
dants whose sexual partners are, by law, considered too young
to give lawful consent.

   [4] In contrast, simple rape is “a violent crime because it
normally involves force, or the threat of force or intimidation,
to overcome the will and the capacity of the victim to resist.
Rape is very often accompanied by physical injury to the
female and can also inflict mental and psychological dam-
age.” Coker v. Georgia, 433 U.S. 584, 597-98 (1977) (empha-
ses added). It is true that some sexual assault statutes, like the
Arizona statute, have been drawn in such a way as to sweep
in some cases that do not necessarily involve violence or
aggression, such as when the defendant deceives the victim.
However, this extra coverage does not change the fact that the
“typical” case of sexual assault does involve violent and
aggressive actions by the defendant. See id.

   Second, even in those cases where the rape is “achieved by
trickery or deception,” that fact “does not erase the ever-
present possibility that the victim may figure out what’s really
going on and decide to resist, in turn requiring the perpetrator
to resort to actual physical restraint” that could then “easily
escalate into a violent confrontation.” Riley, 183 F.3d at 1159
(internal quotation marks omitted) (emphasis added). In this
sense, the ordinary case of sexual assault involves at least as
much violence and aggression as the ordinary case of bur-
glary. Generic burglary, after all, is often accomplished in
cases where no one other than the defendant is present in the
structure being burglarized, and thus a violent confrontation
will occur only if someone arrives and discovers the defen-
dant. In contrast, “[p]ersonal contact is, of course, part and
parcel of simple rape,” id. at 1158, making the potential for
face-to-face physical confrontation more likely in “deceptive”
sexual assault cases than in the ordinary case of burglary.

   On the other hand, the typical case of statutory rape does
not involve this same risk of violent escalation. Ordinarily,
there is nothing that the victim is likely to “figure out,” id. at
1974               UNITED STATES v. TERRELL
1159, during the sexual activity that would cause the situation
to escalate into violence. Thus, sexual assault under Arizona
law is very different from the statute in Christensen despite
the fact that both statutes punish certain kinds of sexual activ-
ity.

   Third, the Christensen court relied explicitly on the fact
that “statutory rape may involve consensual sexual inter-
course” in finding that it did “not necessarily involve either
‘violent’ or ‘aggressive’ conduct.” 559 F.3d at 1095 (empha-
sis added). The Arizona sexual assault statute explicitly
requires that the defendant engage in sexual activity “without
consent” of the victim. ARIZ. REV. STAT. § 13-1406(A)
(emphasis added). Although Arizona law defines “without
consent” to include certain circumstances where no force or
coercion is used, see id. § 13-1401(5)(b)-(d), a lack of consent
on the part of the victim is an express element of Arizona sex-
ual assault, which was not the case in Christensen.

   [5] “Short of homicide, [rape] is the ultimate violation of
self,” Coker, 433 U.S. at 597 (internal quotation marks omit-
ted), and apart from homicide it is hard to imagine any crime
that has a greater tendency to “involve purposeful, violent,
and aggressive conduct,” Begay, 128 S. Ct. at 1586. Thus, we
hold that Terrell’s prior sexual assault conviction qualifies as
a “violent felony” under the ACCA’s residual clause because
it “involves conduct that presents a serious potential risk of
physical injury to another,” 18 U.S.C. § 924(e)(2)(B)(ii), and
is “roughly similar” to the enumerated offenses in that it typi-
cally “involve[s] purposeful, violent, and aggressive con-
duct,” Begay, 128 S. Ct. at 1586.

                               B

  [6] We turn now to Terrell’s burglary convictions. Terrell
was convicted of second-degree burglary under both Arizona
and Missouri law. Arizona law provides that “[a] person com-
mits burglary in the second degree by entering or remaining
                   UNITED STATES v. TERRELL                 1975
unlawfully in or on a residential structure with the intent to
commit any theft or any felony therein.” ARIZ. REV. STAT.
§ 13-1507(A) (emphasis added). Importantly, a separate pro-
vision defines the term “residential structure” to mean “any
structure, movable or immovable, permanent or temporary,
that is adapted for both human residence and lodging whether
occupied or not.” Id. § 13-1501(11) (emphasis added).
Finally, the statute defines “structure” to include “any vend-
ing machine or any building, object, vehicle, railroad car or
place with sides and a floor that is separately securable from
any other structure attached to it.” Id. § 13-1501(12).

   [7] Similarly, Missouri law provides that “[a] person com-
mits the crime of burglary in the second degree when he
knowingly enters unlawfully or knowingly remains unlaw-
fully in a building or inhabitable structure for the purpose of
committing a crime therein.” MO. REV. STAT. § 569.170(1)
(emphasis added). Missouri Revised Statute section
569.010(2), in turn, also includes movable objects in the bur-
glary definition, providing that the term “inhabitable struc-
ture” includes “a ship, trailer, sleeping car, airplane, or other
vehicle or structure” where people live, conduct business,
assemble, or stay overnight.

   We now address, in turn, whether these state burglary
offenses fit within either the enumerated offenses or residual
clause of subsection (ii) of the ACCA’s “violent felony” defi-
nition. We hold that, although Terrell’s prior burglary
offenses do not fit within the enumerated offenses, they do fit
within the residual clause.

                               1

   [8] Burglary is one of the enumerated offenses in subsec-
tion (ii) of the ACCA. See 18 U.S.C. § 924(e)(2)(B)(ii). In
determining whether Terrell’s prior burglary offenses fit
within the burglary offense enumerated in the ACCA, we
must apply the categorical and modified categorical
1976                 UNITED STATES v. TERRELL
approaches to compare Terrell’s prior burglary offenses to the
“generic” definition of burglary set forth in Taylor, which
contains three elements: “[1] unlawful or unprivileged entry
into, or remaining in, [2] a building or structure, [3] with
intent to commit a crime.” 495 U.S. at 599.

  [9] Because the government has conceded that Terrell’s
burglary convictions do not fit categorically within the
generic burglary definition, our inquiry is whether, under the
modified categorical approach, judicially recognized docu-
ments show that Terrell was necessarily convicted of generic
burglary. See Shepard v. United States, 544 U.S. 13, 15-16
(2005).

   With respect to Terrell’s Arizona burglary conviction, the
prosecution submitted an indictment, plea agreement, and
judgment to the district court. The indictment alleges that Ter-
rell, “on or about the 7th day of October, 1986, with intent to
commit a theft or a felony therein, entered or remained unlaw-
fully in or on the residential structure of L____ M______,
located at 2___ N. 13th St.”3 This indictment simply uses the
same “residential structure” wording as the Arizona burglary
statute, which includes both movable and unmovable struc-
tures. See ARIZ. REV. STAT. § 13-1501(11). It does not indicate
whether the structure was “intended for use in one place” as
opposed to movable, as is required by the generic burglary
definition. Grisel, 488 F.3d at 848. The indictment also does
not indicate whether or not the “intent to commit the crime
was formed after entering the structure and/or the entry was
privileged.” United States v. Bonat, 106 F.3d 1472, 1475 (9th
Cir. 1997) (noting that “Arizona courts have expanded the
statute beyond generic burglary [by interpreting] the statute to
allow a conviction even if the intent to commit the crime was
formed after entering the structure and/or the entry was privi-
leged”). The plea agreement and judgment are even less infor-
mative. The plea agreement simply refers to the offense as
  3
   We have redacted the names and addresses of Terrell’s victims.
                    UNITED STATES v. TERRELL                   1977
“Count III: Burglary in the Second Degree, A Class 3 Felo-
ny,” while the judgment refers to the offense as “Count III –
Burglary 2nd Degree committed while on probation.”

   Regarding Terrell’s Missouri burglary convictions, the
prosecution provided copies of the charging documents, plea
agreements, and judgment. None of those documents provides
any indication of whether Terrell entered an unmovable struc-
ture as opposed to a ship, airplane, or other movable structure.
See MO. REV. STAT. § 569.010(2) (including in its “burglary”
definition “ship[s], trailer[s], sleeping car[s], airplane[s], [and]
other vehicle[s] or structure[s]”). One charging document
stated that Terrell “knowingly entered unlawfully [an] inhab-
itable structure, located at 8___ Cranberry Lane, and pos-
sessed by G______ L___, for the purpose of committing
stealing therein.” Another stated essentially the same thing
except for a different address and owner. The plea agreements
and judgment simply referred to Terrell’s offenses as burglary
in the second degree, a Class C felony.

   [10] In sum, the documents submitted by the prosecution
do not demonstrate that Terrell was necessarily convicted of
burglary of an unmovable structure, so under the modified
categorical approach, Terrell’s prior offenses do not fit within
the ACCA’s enumerated offenses.

                                 2

   [11] We turn now to the residual clause. To determine
whether Terrell’s burglary convictions fit within subsection
(ii)’s residual clause, we must answer two questions: (1)
whether the prior offenses “involve[ ] conduct that presents a
serious potential risk of physical injury to another,” 18 U.S.C.
§ 924(e)(2)(B)(ii); and (2) if the first question is answered in
the affirmative, whether Terrell’s prior offenses are “roughly
similar” to the enumerated offenses in that they “typically
involve purposeful, violent, and aggressive conduct,” Begay,
128 S. Ct. at 1585-86 (internal quotation marks omitted).
1978                UNITED STATES v. TERRELL
   The Supreme Court has emphasized that the categorical
approach does not “requir[e] that every conceivable factual
offense covered by a statute must necessarily present a serious
potential risk of injury before the offense can be deemed a
violent felony.” James v. United States, 550 U.S. 192, 208
(2007). “Rather, the proper inquiry is whether the conduct
encompassed by the elements of the offense, in the ordinary
case, presents a serious potential risk of injury to another.” Id.
In light of these considerations, the Arizona and Missouri bur-
glary offenses fit easily within the ACCA’s residual clause.

   Terrell argues that, because the state statutes may be vio-
lated by “entering a temporary, unoccupied structure,” these
offenses involve a lower risk of injury than generic burglary.
And regarding the Arizona statute in particular, Terrell argues
that, because the statute “lacks the element of criminal intent
formed prior to entry, it does not embody the same risks as
the generic burglary.”

   [12] Neither of these arguments is persuasive, because the
Supreme Court and this court have consistently held that bur-
glary involves conduct that presents a serious potential risk of
physical injury to another, even in cases where the relevant
state statutes were missing the same elements of generic bur-
glary that are missing from the Arizona and Missouri burglary
statutes in this case. In James, the Supreme Court held that
Florida’s attempted burglary offense fit within subsection
(ii)’s residual clause even though the offense did not even
require entry into a structure, let alone the “unlawful” entry
required by Taylor. See James, 550 U.S. at 195, 197. The
Court emphasized that “[t]he main risk of burglary arises not
from the simple physical act of wrongfully entering onto
another’s property, but rather from the possibility of a face-to-
face confrontation between the burglar and a third party.” Id.
at 203. Similarly, the lack of a requirement of unlawful intent
prior to entry in Arizona burglary law does not change the
fact that committing the offense, “in the ordinary case, pres-
ents a serious potential risk of injury to another.” Id. at 208.
                   UNITED STATES v. TERRELL                1979
   [13] As for the lack of an “unmovable structure” require-
ment, the argument that this omission precludes a burglary
offense from fitting categorically within the residual clause is
foreclosed in by our decision in United States v. Mayer, 560
F.3d 948 (9th Cir.), cert. denied, 130 S. Ct. 158 (2009). In
Mayer, we held that first-degree burglary in Oregon was cate-
gorically a violent felony under the residual clause even
though Oregon’s definition of “building” included vehicles,
aircrafts, and other movable structures, and was thus broader
than Taylor’s generic definition. See id. at 954, 959. We relied
on James to find that “[t]he risk of potential injury due to a
face-to-face confrontation between the burglar and a third
party is not lessened simply because, under Oregon law, the
dwelling does not have to be a generic ‘building’ or ‘struc-
ture.’ ” Id. at 963. Similarly, committing burglary under Ari-
zona or Missouri law presents a serious potential risk of
physical injury despite the statutes’ broad definitions of
“structure.” See United States v. Cantrell, 530 F.3d 684, 695-
96 (8th Cir. 2008) (holding that Missouri’s second-degree
burglary offense was categorically a “crime of violence”
under the residual clause of the Guidelines’ definition despite
its broad definition of “inhabitable structure,” because of “the
risk of a violent confrontation between [the defendant] and
the occupant, the police, or another third party”).

   [14] Having decided that Terrell’s burglary offenses fit cat-
egorically within subsection (ii)’s residual clause, we must
determine whether these offenses are “roughly similar” to the
enumerated offenses in that they “typically involve purpose-
ful, violent, and aggressive conduct.” Begay, 128 S. Ct. at
1585-86 (internal quotation marks omitted). We have little
difficulty concluding that they are. Simply put, it is hard to
imagine that a state’s “burglary” definition would not be at
least “roughly similar” to generic “burglary.” Terrell argues,
however, that “it is not enough to look at the label of the
offense.” He argues that, because the state burglary defini-
tions include movable structures, the crimes of which Terrell
was convicted are not “similar, in kind as well as in degree
1980               UNITED STATES v. TERRELL
of risks posed, to the examples themselves.” Begay, 128 S. Ct.
at 1585. He also contends that, because “a lawful entry into
a building poses a lesser risk than forced entry,” the Arizona
statute’s lack of a requirement of criminal intent formed prior
to entry means that Arizona burglary “does not necessarily
involve violent, aggressive behavior.”

   There are two problems with Terrell’s argument. First, it
conflicts with James and Mayer. In Mayer, we held that Ore-
gon’s first-degree burglary statute satisfied the Begay test
despite its inclusion of movable “buildings,” reasoning that a
burglar’s entry into movable buildings “typically involves,
much like generic burglary, . . . ‘purposeful, violent, and
aggressive conduct.’ ” Mayer, 560 F.3d at 962 (quoting
Begay, 128 S. Ct. at 1586). And with respect to the Arizona
statute’s lack of a requirement of criminal intent formed prior
to entry, James (although decided before Begay) conducted a
similar analysis to the Begay test in finding that “the risk
posed by attempted burglary is comparable to that posed by
its closest analog among the enumerated offenses—here,
completed burglary.” James, 550 U.S. at 203 (emphasis
added). The Court found that, even though Florida’s
attempted burglary offense did not require any entry into a
structure, it posed the same kinds of risks as generic burglary
because of the dangerous “possibility of a face-to-face con-
frontation” with a third party involved in any burglary. Id.
Given that the Arizona law does not require “unlawful entry”
but still requires “entry,” making it even more like generic
burglary than the statute in James, we reject Terrell’s argu-
ment that the Arizona statute is not “roughly similar” to
generic burglary.

   [15] The second problem with Terrell’s argument is that it
essentially converts the Begay analysis into a restatement of
the question whether the offense of conviction fits categori-
cally within subsection (ii)’s enumerated offenses. Given our
determinations thus far, Terrell’s Begay argument would
result in the following three-step analysis: (1) Terrell’s bur-
                     UNITED STATES v. TERRELL                    1981
glary offenses do not fit categorically within the enumerated
offenses; (2) Terrell’s burglary offenses fit categorically
within subsection (ii)’s residual clause—that is, in the ordi-
nary case, burglary presents a serious potential risk of physi-
cal injury to another; (3) under Begay, Terrell’s burglary
offenses are not “roughly similar” to generic burglary because
they cover a broader range of conduct than the enumerated
burglary offense. Under this logic, the Begay analysis (step 3)
is not meaningfully different from the determination of
whether the burglary convictions fit categorically within the
enumerated offenses (step 1), a result that renders the residual
clause (and step 2) meaningless. The more plausible interpre-
tation of Begay is that a state burglary offense is almost
always at least “roughly similar” to generic burglary even if
the state offense is somewhat broader.4

   [16] Thus, we hold that Terrell’s Arizona and Missouri bur-
glary convictions qualify as “violent felon[ies]” under the
residual clause because they “involve[ ] conduct that presents
a serious potential risk of physical injury to another,” 18
U.S.C. § 924(e)(2)(B)(ii), and are “roughly similar” to generic
burglary, Begay, 128 S. Ct. at 1585.

                                  IV

   Because the district court correctly held that Terrell had
been convicted of at least three “violent felon[ies]” at the time
he committed his felon in possession offense, we affirm the
district court’s decision to enhance Terrell’s sentence under
the ACCA.

  AFFIRMED.



  4
   However, we do not hold that a state burglary offense can never fail
Begay’s “roughly similar” test.